Exhibit 10.2
GUARANTY AND SECURITY AGREEMENT
Dated as of November 10, 2011
by
RENTECH NITROGEN, LLC,
RENTECH NITROGEN PARTNERS, L.P. AND
THE OTHER GRANTORS
FROM TIME TO TIME PARTY HERETO
in favor of
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent

 

 



--------------------------------------------------------------------------------



 



ANNEXES AND SCHEDULES

     
Annex 1
  Form of Pledge Amendment
Annex 2
  Form of Joinder Agreement
Annex 3
  Form of Intellectual Property Security Agreement
 
   
Schedule 1
  Commercial Tort Claims
Schedule 2
  Filings
Schedule 3
  Location of Inventory, Equipment and Books and Records
Schedule 4
  Pledged Collateral
Schedule 5
  Intellectual Property

 

ii



--------------------------------------------------------------------------------



 



GUARANTY AND SECURITY AGREEMENT, dated as of November 10, 2011, by RENTECH
NITROGEN, LLC (“Borrower”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 8.6
(together with Borrower, each a “Grantor” and collectively, the “Grantors”), in
favor of General Electric Capital Corporation (“GE Capital”), as agent (in such
capacity, together with its successors and permitted assigns, “Agent”) for the
Lenders, the L/C Issuers and each other Secured Party (each as defined in the
Credit Agreement referred to below).
RECITALS
A. Pursuant to the Credit Agreement dated as of November 10, 2011 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”) by and among Borrower, Rentech Nitrogen Partners, L.P.,
a Delaware limited partnership, the other Persons party thereto that are
designated as a “Credit Party”, Agent and Lenders.
B. Each Grantor (other than Borrower) has agreed to guaranty the Obligations (as
defined in the Credit Agreement) of Borrower.
C. Each Grantor will derive substantial direct and indirect benefits from the
making of the extensions of credit under the Credit Agreement.
D. It is a condition precedent to the obligation of the Lenders and the L/C
Issuers to make their respective extensions of credit to Borrower under the
Credit Agreement that Grantors shall have executed and delivered this Agreement
to Agent.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to
Borrower thereunder, each Grantor hereby agrees with Agent as follows:
ARTICLE 1
DEFINED TERMS
1.1 Definitions.
(a) Capitalized terms used herein without definition are used as defined in the
Credit Agreement.
(b) The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof and such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
“account,” “account debtor,” “as-extracted collateral,” “certificated security,”
“chattel paper,” “commercial tort claim,” “commodity contract,” “deposit
account,” “document,” “electronic chattel paper,” “equipment,” “farm products,”
“fixture,” “general intangible,” “goods,” “health-care-insurance receivable,”
“instruments,” “inventory,” “investment property,” “letter-of-credit right,”
“proceeds,” “record,” “securities account,” “security,” “supporting obligation”
and “tangible chattel paper.”

 





--------------------------------------------------------------------------------



 



(c) The following terms shall have the following meanings:
“Agreement” means this Guaranty and Security Agreement.
“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.
“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement, other than accounts established to
cash collateralize L/C Reimbursement Obligations.
“Collateral” has the meaning specified in Section 3.1.
“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.
“Excluded Deposit Accounts” means the following deposit accounts:
(a) specifically and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of any Grantor’s
employees; provided, that the funds on deposit in such deposit account shall at
no time exceed the actual payroll, payroll taxes and other employee wage and
benefit payments then owing by such Grantor; and (b) specifically and
exclusively held by Grantor in trust as permitted under the Credit Agreement.
“Excluded Equity” means any Stock of any Excluded Subsidiary, other than 65% of
the voting Stock and 100% of the non-voting Stock of a First-Tier Foreign Stock
Subsidiary. For the purposes of this definition, “voting stock” means, with
respect to any issuer, the issued and outstanding shares of each class of Stock
of such issuer entitled to vote (within the meaning of Treasury Regulations §
1.956-2(c)(2)).
“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit or
license or any Contractual Obligation entered into by any Grantor or any of
Grantor’s rights or interests thereunder (A) that prohibits or requires the
consent of any Person other than Borrower and its Affiliates which has not been
obtained as a condition to the creation by such Grantor of a Lien on any right,
title or interest in such permit, license or Contractual Obligation or any Stock
or Stock Equivalent related thereto or (B) to the extent that any Requirement of
Law applicable thereto prohibits the creation of a Lien thereon or (C) to the
extent that creation by such Grantor of a Lien thereon shall constitute or
result in the unenforceability of any right of such Grantor therein or a breach
or termination pursuant to the terms of, or a default under, such permit,
license or Contractual Obligationbut only, with respect to the prohibition in
(A) (B) and (C), to the extent, and for as long as, such prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective by the UCC
or any other Requirement of Law, (iii) Property owned by any Grantor that is
subject to a

 

2



--------------------------------------------------------------------------------



 



purchase money Lien or a Capital Lease permitted under the Credit Agreement if
the Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such Capital Lease) prohibits or requires the consent of
any Person other than Borrower and its Affiliates which has not been obtained as
a condition to the creation of any other Lien on such equipment, (iv) any
“intent to use” Trademark applications for which a statement of use has not been
filed (but only until such statement is filed), (v) the equity interests in any
Person that is not the Borrower, another Grantor, or a Subsidiary of Borrower or
a Guarantor, to the extent and for so long as the grant of the Lien shall
constitute or result in a breach of, or default under, the terms of such
Person’s joint venture agreement, limited liability company agreement, joint
operating agreement or similar document (other than to the extent that any such
term would be rendered unenforceable or otherwise deemed ineffective by the UCC
or any other Requirement of Law, and (vi) any carbon credits or similar
allowances owned by any Grantor; provided, that “Excluded Property” shall not
include any proceeds, products, substitutions or replacements of Excluded
Property (unless such proceeds, products, substitutions or replacements would
otherwise constitute Excluded Property).
“Guaranteed Obligations” has the meaning set forth in Section 2.1.
“Guarantor” means each Grantor other than Borrower. For the avoidance of doubt,
no Excluded Subsidiary shall be a Guarantor.
“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.
“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.
“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including all Stock and Stock Equivalents
listed on Schedule 4. Pledged Certificated Stock excludes any Excluded Property
and any Cash Equivalents that are not held in Controlled Securities Accounts to
the extent permitted by Section 5.9.
“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.
“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 4, issued by the obligors named therein.
Pledged Debt Instruments excludes any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by Section 5.9.

 

3



--------------------------------------------------------------------------------



 



“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Cash Equivalents that are
not held in Controlled Securities Accounts to the extent permitted by
Section 5.9.
“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.
“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company not constituting Pledged Certificated Stock, all right, title and
interest of any Grantor in, to and under any Organization Document of any
partnership or limited liability company to which it is a party, and any
distribution of property made on, in respect of or in exchange for the foregoing
from time to time, including in each case those interests set forth on
Schedule 4, in each case to the extent such interests do not constitute Pledged
Certificated Stock. Pledged Uncertificated Stock excludes any Excluded Property
and any Cash Equivalents that are not held in Controlled Securities Accounts to
the extent permitted by Section 5.9.
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, that, in the event that, by reason of mandatory
provisions of any applicable Requirement of Law, any of the attachment,
perfection or priority of Agent’s security interest in any Collateral is
governed by the Uniform Commercial Code of a jurisdiction other than the State
of New York, “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of the definitions related
to or otherwise used in such provisions.
“Vehicles” means all vehicles covered by a certificate of title law of any
state.
1.2 Certain Other Terms. The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms. The
terms “herein,” “hereof” and similar terms refer to this Agreement as a whole
and not to any particular Article, Section or clause in this Agreement.
References herein to an Annex, Schedule, Article, Section or clause refer to the
appropriate Annex or Schedule to, or Article, Section or clause in this
Agreement. Where the context requires, provisions relating to any Collateral
when used in relation to a Grantor shall refer to such Grantor’s Collateral or
any relevant part thereof.

 

4



--------------------------------------------------------------------------------



 



1.3 Other Interpretive Provisions.
(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.
(b) The Agreement. The words “hereof,” “herein,” “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.
(c) Certain Common Terms. The term “including” is not limiting and means
“including without limitation.”
(d) Performance; Time. Whenever any performance obligation hereunder (other than
a payment obligation) shall be stated to be due or required to be satisfied on a
day other than a Business Day, such performance shall be made or satisfied on
the next succeeding Business Day. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.
(e) Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.
(f) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
ARTICLE 2
GUARANTY
2.1 Guaranty. To induce the Lenders to make the Loans, the L/C Issuers to Issue
Letters of Credit and each other Secured Party to make credit available to or
for the benefit of one or more Grantors, each Guarantor hereby, jointly and
severally, absolutely, unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, the full and punctual payment when due,
whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise in accordance with any Loan Document, of all the
Obligations of Borrower whether existing on the date hereof or hereinafter
incurred or created (the “Guaranteed Obligations”). This Guaranty by each
Guarantor hereunder constitutes a guaranty of payment and not of collection.

 

5



--------------------------------------------------------------------------------



 



2.2 Limitation of Guaranty. Any term or provision of this Guaranty or any other
Loan Document to the contrary notwithstanding, the maximum aggregate amount for
which any Guarantor shall be liable hereunder shall not exceed the maximum
amount for which such Guarantor can be liable without rendering this Guaranty or
any other Loan Document, as it relates to such Guarantor, subject to avoidance
under applicable Requirements of Law relating to fraudulent conveyance or
fraudulent transfer (including the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act and Section 548 of title 11 of the United States
Code or any applicable provisions of comparable Requirements of Law)
(collectively, “Fraudulent Transfer Laws”). Any analysis of the provisions of
this Guaranty for purposes of Fraudulent Transfer Laws shall take into account
the right of contribution established in Section 2.3 and, for purposes of such
analysis, give effect to any discharge of intercompany debt as a result of any
payment made under the Guaranty.
2.3 Contribution. To the extent that any Guarantor shall be required hereunder
to pay any portion of any Guaranteed Obligation exceeding the greater of (a) the
amount of the value actually received by such Guarantor and its Subsidiaries
from the Loans and other Obligations and (b) the amount such Guarantor would
otherwise have paid if such Guarantor had paid the aggregate amount of the
Guaranteed Obligations (excluding the amount thereof repaid by Borrower) in the
same proportion as such Guarantor’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all the Guarantors on such date,
then such Guarantor shall be reimbursed by such other Guarantors for the amount
of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date.
2.4 Authorization; Other Agreements. The Secured Parties are hereby authorized,
without notice to or demand upon any Guarantor and without discharging or
otherwise affecting the obligations of any Guarantor hereunder and without
incurring any liability hereunder, from time to time, to do each of the
following:
(a) subject to compliance, if applicable, with Section 9.1 of the Credit
Agreement, (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;
(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;
(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;
(d) sell, exchange, enforce, waive, substitute, liquidate, terminate, release,
abandon, fail to perfect, subordinate, accept, substitute, surrender, exchange,
affect, impair or otherwise alter or release any Collateral for any Guaranteed
Obligation or any other guaranty therefor in any manner, (ii) receive, take and
hold additional Collateral to secure any Guaranteed Obligation, (iii) add,
release or substitute any one or more other Guarantors, makers or endorsers of
any Guaranteed Obligation or any part thereof and (iv) otherwise deal in any
manner with Borrower or any Guarantor, maker or endorser of any Guaranteed
Obligation or any part thereof; and
(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

 

6



--------------------------------------------------------------------------------



 



2.5 Guaranty Absolute and Unconditional. Each Guarantor hereby waives and agrees
not to assert any defense, whether arising in connection with or in respect of
any of the following or otherwise, and hereby agrees that its obligations under
this Guaranty are irrevocable, absolute and unconditional and shall not be
discharged as a result of or otherwise affected, other than indefeasible payment
in full of the Guaranteed Obligations, by any of the following (which may not be
pleaded and evidence of which may not be introduced in any proceeding with
respect to this Guaranty, in each case except as otherwise agreed in writing by
Agent):
(a) the invalidity or unenforceability of any obligation of Borrower or any
Guarantor under any Loan Document or any other agreement or instrument relating
thereto (including any amendment, consent or waiver thereto), or any security
for, or other guaranty of, any Guaranteed Obligation or any part thereof, or the
lack of perfection or continuing perfection or failure of priority of any
security for the Guaranteed Obligations or any part thereof;
(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from Borrower or any Guarantor or other action to enforce the same
or (ii) any action to enforce any Loan Document or any Lien thereunder;
(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;
(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against Borrower, any Guarantor or any of their
respective Subsidiaries or any procedure, agreement, order, stipulation,
election, action or omission thereunder, including any discharge or disallowance
of, or bar or stay against collecting, any Guaranteed Obligation (or any
interest thereon) in or as a result of any such proceeding;
(e) any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party’s rights under any applicable
Requirement of Law; or
(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of Borrower or any
Guarantor, in each case other than the payment in full of the Guaranteed
Obligations.
2.6 Waivers. Each Guarantor hereby unconditionally and irrevocably waives and
agrees not to assert any claim, defense, setoff or counterclaim based on
diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance;
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable; and (d) any other
notice in respect of any

 

7



--------------------------------------------------------------------------------



 



Guaranteed Obligation or any part thereof, and any defense arising by reason of
any disability or other defense of Borrower or any Guarantor. Until the
Guaranteed Obligations have been indefeasibly paid in full, each Guarantor
further unconditionally and irrevocably agrees not to (x) enforce or otherwise
exercise any right of subrogation or any right of reimbursement or contribution
or similar right against Borrower or any Guarantor by reason of any Loan
Document or any payment made thereunder or (y) assert any claim, defense, setoff
or counterclaim it may have against any other Credit Party or set off any of its
obligations to such other Credit Party against obligations of such Credit Party
to such Guarantor. No obligation of any Guarantor hereunder shall be discharged
other than by complete performance.
2.7 Reliance. Each Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of Borrower, each Guarantor and any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof,
and of all other circumstances bearing upon the risk of nonpayment of any
Guaranteed Obligation or any part thereof that diligent inquiry would reveal,
and each Guarantor hereby agrees that no Secured Party shall have any duty to
advise any Guarantor of information known to it regarding such condition or any
such circumstances. In the event any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any Guarantor, such Secured Party shall be under no obligation to (a) undertake
any investigation not a part of its regular business routine, (b) disclose any
information that such Secured Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(c) make any future disclosures of such information or any other information to
any Guarantor.
ARTICLE 3
GRANT OF SECURITY INTEREST
3.1 Collateral. For the purposes of this Agreement, all of the following
property now owned or at any time hereafter acquired by a Grantor or in which a
Grantor now has or at any time in the future may acquire any right, title or
interests is collectively referred to as the “Collateral”:
(a) all accounts, chattel paper, deposit accounts, documents, equipment, general
intangibles, instruments, inventory, investment property, letter of credit
rights and any supporting obligations related to any of the foregoing;
(b) the commercial tort claims described on Schedule 1 and on any supplement
thereto received by Agent pursuant to Section 5.8;
(c) all books and records pertaining to the other property described in this
Section 3.1;
(d) all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;
(e) all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and
(f) to the extent not otherwise included, all proceeds of the foregoing;

 

8



--------------------------------------------------------------------------------



 



3.2 Grant of Security Interest in Collateral. Each Grantor, as collateral
security for the prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of the Obligations of such
Grantor (the “Secured Obligations”), hereby grants and pledges to Agent for the
benefit of the Secured Parties a Lien on and security interest in, all of its
right, title and interest in, to and under the Collateral of such Grantor;
provided, that notwithstanding the foregoing, no Lien or security interest is
hereby granted on or attaches to, and Collateral shall not include, any Excluded
Property; provided further, that if and when any property shall cease to be
Excluded Property, a Lien on and security in such property shall be deemed
granted therein.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
To induce the Lenders, the L/C Issuers and Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
Agent, the Lenders, the L/C Issuers and the other Secured Parties:
4.1 Title; No Other Liens. Except for the Lien granted to Agent pursuant to this
Agreement or under any other Loan Document and other Permitted Liens (except for
those Permitted Liens not permitted to exist on any Collateral), such Grantor
owns each item of the Collateral free and clear of any and all Liens. Such
Grantor (a) is the record and beneficial owner of the Collateral pledged by it
hereunder constituting instruments or certificates and (b) has rights in or the
power to transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien (other than Permitted Liens).
4.2 Perfection and Priority. The security interest granted pursuant to this
Agreement constitutes a legal and valid perfected security interest in favor of
Agent in the following Collateral, subject to the occurrence of the following:
(i) in the case of all Collateral in which a security interest may be perfected
by filing a financing statement under the UCC or filings and recordings with the
United States Copyright Office or the United States Patent and Trademark Office
upon the completion of the filings and other actions specified on Schedule 2
(which, in the case of all filings and other documents referred to on such
schedule, have been delivered to Agent in completed and duly authorized form);
(ii) with respect to any deposit account, the execution of Control Agreements;
(iii) in the case of letter-of-credit rights that are not supporting obligations
of Collateral, the execution of a Contractual Obligation granting control to
Agent over such letter-of-credit rights; and (iv) in the case of electronic
chattel paper, the completion of all steps necessary to grant control to Agent
over such electronic chattel paper. Such security interest shall be prior to all
other Liens on the Collateral except for Permitted Liens having priority over
Agent’s Lien by operation of law or permitted pursuant to Section 5.1(a),
5.1(e), 5.1(g), 5.1(h), 5.1(i) or 5.1(k) of the Credit Agreement upon (i) in the
case of all Pledged Certificated Stock, Pledged Debt Instruments and Pledged
Investment Property, the delivery thereof to Agent of such Pledged Certificated
Stock, Pledged Debt Instruments and Pledged Investment Property consisting of
instruments and certificates, in each case properly endorsed for transfer to
Agent or in blank, (ii) in the case of all Pledged Investment Property not in
certificated form, the execution of Control Agreements with respect to

 

9



--------------------------------------------------------------------------------



 



such investment property and (iii) in the case of all other instruments and
tangible chattel paper that are not Pledged Certificated Stock, Pledged Debt
Instruments or Pledged Investment Property, the delivery thereof to Agent of
such instruments and tangible chattel paper. All actions required herein or in
the Credit Agreement have been taken by each Grantor necessary or desirable to
protect and perfect the Lien granted hereunder on the Collateral have been duly
taken, including (a) establish the Agent’s “control” within the meaning of
Section 9-104 of the UCC over all Deposit Accounts other than Excluded Deposit
Accounts, (b) establish the Agent’s “control” (within the meaning of
Section 9-107 of the UCC) over all letter of credit rights that are not
supporting obligations of Collateral and with an aggregate value in excess of
$500,000, and (c) establish the Agent’s control (within the meaning of
Section 9-105 of the UCC) over all electronic chattel paper with an aggregate
value in excess of $500,000.
4.3 Locations of Inventory, Equipment and Books and Records. On the date hereof,
such Grantor’s inventory and equipment and books and records concerning the
Collateral are kept at the locations listed on Schedule 3.
4.4 Pledged Collateral.
(a) The Pledged Stock pledged by such Grantor hereunder (a) is listed on
Schedule 4 and constitutes that percentage of the issued and outstanding equity
of all classes of each issuer thereof as set forth on Schedule 4, (b) has been
duly authorized, validly issued and is fully paid and nonassessable (other than
Pledged Stock in limited liability companies and partnerships) and
(c) constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.
(b) As of the Closing Date, all certificates and instruments evidencing any
Pledged Collateral and all Pledged Investment Property has been delivered to
Agent in accordance with Section 5.2(a).
(c) Upon the occurrence and during the continuance of an Event of Default, Agent
shall be entitled to exercise all of the rights of Grantor granting the security
interest in any Pledged Stock, and a transferee or assignee of such Pledged
Stock by Agent shall become a holder of such Pledged Stock to the same extent as
such Grantor and be entitled to participate in the management of the issuer of
such Pledged Stock and, upon the transfer of the entire interest of such
Grantor, such Grantor shall, by operation of law, cease to be a holder of such
Pledged Stock.
4.5 Instruments and Tangible Chattel Paper Formerly Accounts. No amount payable
to such Grantor under or in connection with any account in excess of $500,000 is
evidenced by any instrument or tangible chattel paper that has not been
delivered to Agent, properly endorsed for transfer, to the extent delivery is
required by Section 5.5(a).

 

10



--------------------------------------------------------------------------------



 



4.6 Intellectual Property.
(a) Schedule 5 sets forth, as of the Closing Date, a true and complete list of
(i) all Intellectual Property of such Grantor that (A) is registered or subject
to applications for registration or (B) constitutes licensed Material
Intellectual Property, and (ii) all IP Licenses of such Grantor but excluding
any off-the-shelf or “shrink wrap” software.
(b) On the Closing Date, all Material Intellectual Property owned by such
Grantor is valid, in full force and effect, subsisting, unexpired and
enforceable, and no Material Intellectual Property has been abandoned. No breach
or default of any material IP License shall be caused by any of the following,
and none of the following shall limit or impair the ownership, use, validity or
enforceability of, or any rights of such Grantor in, any Material Intellectual
Property: (i) the consummation of the transactions contemplated by any Loan
Document or (ii) any holding, decision, judgment or order rendered by any
Governmental Authority. There are no pending (or, to the knowledge of such
Grantor, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes challenging the ownership, use, validity,
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property of such Grantor. To such Grantor’s knowledge, no Person has been or is
infringing, misappropriating, diluting, violating or otherwise impairing any
Intellectual Property of such Grantor. Such Grantor, and to such Grantor’s
knowledge each other party thereto, is not in material breach or default of any
material IP License.
4.7 Commercial Tort Claims. The only commercial tort claims of any Grantor that
it is aware of as of the Closing Date (regardless of whether the amount,
defendant or other material facts can be determined and regardless of whether
such commercial tort claim has been asserted, threatened or has otherwise been
made known to the obligee thereof or whether litigation has been commenced for
such claims) with an expected recovery value in excess of $500,000 are those
listed on Schedule 1, which sets forth such information separately for each
Grantor.
4.8 Specific Collateral. None of the Collateral is or is proceeds or products of
farm products, as-extracted collateral, health-care-insurance receivables or
timber to be cut.
4.9 Enforcement. No Permit, notice to or filing with any Governmental Authority
or any other Person or any consent from any Person is required for the exercise
by Agent of its rights (including voting rights) provided for in this Agreement
or the enforcement of remedies in respect of the Collateral pursuant to this
Agreement, including the transfer of any Collateral, except as may be required
in connection with the disposition of any portion of the Pledged Collateral by
laws affecting the offering and sale of securities generally or any approvals
that may be required to be obtained from any bailees or landlords to collect the
Collateral.
ARTICLE 5
COVENANTS
Each Grantor agrees with Agent to the following, as long as any Obligation or
Commitment remains outstanding (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted):
5.1 Maintenance of Perfected Security Interest; Further Documentation and
Consents.
(a) Such Grantor shall not use or permit any Collateral to be used unlawfully or
in violation of any provision of any Loan Document, any Related Agreement, any
Requirement of Law or any policy of insurance covering the Collateral.

 

11



--------------------------------------------------------------------------------



 



(b) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.
(c) to the extent required hereunder or under the Credit Agreement Such Grantor
shall furnish to Agent from time to time statements and schedules further
identifying and describing the Collateral and such other documents in connection
with the Collateral as Agent may reasonably request, all in reasonable detail
and in form and substance satisfactory to Agent.
(d) At any time and from time to time, upon the written request of Agent, such
Grantor shall, for the purpose of obtaining or preserving the full benefits of
this Agreement and of the rights and powers herein granted, (i) promptly and
duly execute and deliver, and have recorded, such further documents, including
an authorization to file (or, as applicable, the filing) of any financing
statement or amendment under the UCC (or other filings under similar
Requirements of Law) in effect in any jurisdiction with respect to the security
interest created hereby and (ii) only to the extent required hereunder, take
such further action as Agent may reasonably request, including (A) using its
best efforts to secure all approvals necessary or appropriate for the assignment
to or for the benefit of Agent of any Contractual Obligation, including any IP
License, held by such Grantor and to enforce the security interests granted
hereunder and (B) executing and delivering any Control Agreements with respect
to deposit accounts and securities accounts.
(e) If requested by Agent after the occurrence and during the continuance of an
Event of Default, Grantor shall arrange for Agent’s first priority security
interest to be noted on the certificate of title of each Vehicle and shall file
any other necessary documentation in each jurisdiction that Agent shall deem
advisable to perfect its security interests in any Vehicle.
(f) To ensure that a Lien and security interest is granted on any of the
Excluded Property set forth in clause (ii) of the definition of “Excluded
Property,” such Grantor shall use its commercially reasonable efforts to obtain
any required consents from any Person other than Borrower and its Affiliates
with respect to any material permit or license or any material Contractual
Obligation with such Person entered into by such Grantor that requires such
consent as a condition to the creation by such Grantor of a Lien on any right,
title or interest in such permit, license or Contractual Obligation or any Stock
or Stock Equivalent related thereto.
5.2 Pledged Collateral.
(a) Delivery of Pledged Collateral. Such Grantor shall (i) deliver to Agent, in
suitable form for transfer and in form and substance satisfactory to Agent,
(A) all Pledged Certificated Stock, (B) all Pledged Debt Instruments and (C) all
certificates and instruments evidencing Pledged Investment Property, with a
value in excess of $500,000, and (ii) maintain any securities account with a
value in excess of $100,000 as a Controlled Securities Account.
(b) Event of Default. During the continuance of an Event of Default, Agent shall
have the right, at any time in its discretion and without notice to Grantor, to
(i) transfer to or to register in its name or in the name of its nominees any
Pledged Collateral or any Pledged Investment Property and (ii) exchange any
certificate or instrument representing or evidencing any Pledged Collateral or
any Pledged Investment Property for certificates or instruments of smaller or
larger denominations.

 

12



--------------------------------------------------------------------------------



 



(c) Cash Distributions with respect to Pledged Collateral. Except as provided in
Article 6 and subject to the limitations set forth in the Credit Agreement, such
Grantor shall be entitled to receive all cash distributions paid in respect of
the Pledged Collateral.
(d) Voting Rights. Except as provided in Article 6, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, that no vote shall be cast, consent given or right exercised or other
action taken by such Grantor that would impair the Agent’s Lien on the Pledged
Collateral or result in any violation of any provision of any Loan Document.
5.3 Accounts.
(a) Such Grantor shall not, other than in the Ordinary Course of Business or
with the consent of the Agent, (i) grant any extension of the time of payment of
any account, (ii) compromise or settle any account for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any account, (iv) allow any credit or discount on any account or (v) amend,
supplement or modify any account in any manner that would materially and
adversely affect the value thereof.
(b) After the occurrence of an Event of Default, Agent shall have the right to
make test verifications of the Accounts in any manner and through any medium
that it reasonably considers advisable, and such Grantor shall furnish all such
assistance and information as Agent may reasonably require in connection
therewith.
5.4 Commodity Contracts. Such Grantor shall use its commercially reasonable
efforts to grant “control” (within the meaning of such term under Article 9-106
of the UCC) to Agent with respect to any commodity contract (including any
Commodity Agreement) or commodity account, in each case included in the
Collateral, in a manner reasonably acceptable to Agent; provided, that the
requirement under this Section 5.4 shall not apply to any commodity contract
(including any Commodity Agreement) or commodity account, as the case may be,
having funds or other assets accredited thereto with a value of less than
$250,000 in the aggregate for all Grantors.
5.5 Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper.
(a) If any amount in excess of $500,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an instrument
or tangible chattel paper (other than such instrument delivered in accordance
with Section 5.2(a)), such Grantor shall mark any such instrument and tangible
chattel paper with the following legend: “This writing and the obligations
evidenced or secured hereby are subject to the security interest of General
Electric Capital Corporation, as Agent” and, at the request of Agent, shall
immediately deliver such instrument or tangible chattel paper to Agent, duly
indorsed in a manner satisfactory to Agent.

 

13



--------------------------------------------------------------------------------



 



(b) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than Agent.
(c) If such Grantor is or becomes the beneficiary of a letter of credit that is
(i) not a supporting obligation of any Collateral and (ii) in excess of
$500,000, such Grantor shall promptly, and in any event within 5 Business Days
after becoming a beneficiary, notify Agent thereof and, at the request and
option of the Agent, such Grantor shall use its commercially best efforts, to
enter into a Contractual Obligation in form and substance reasonably
satisfactory to Agent with Agent, the issuer of such letter of credit or any
nominated person with respect to the letter-of-credit rights under such letter
of credit pursuant to which the issuer and any nominated person of such letter
of credit shall consent to an assignment to the Agent of the proceeds of such
letter of credit. Such Contractual Obligation shall also direct all payments
thereunder to a Cash Collateral Account. The provisions of such Contractual
Obligation shall be in form and substance reasonably satisfactory to Agent.
(d) If any amount in excess of $500,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by electronic
chattel paper, such Grantor shall take all steps necessary to grant Agent
control of all such electronic chattel paper for the purposes of Section 9-105
of the UCC (or any similar section under any equivalent UCC) and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.
5.6 Intellectual Property.
(a) Within 30 days after any change to Schedule 5 for any Grantor, such Grantor
shall provide Agent notification thereof and the short-form intellectual
property agreements and assignments as described in this Section 5.6 and any
other documents that Agent reasonably requests with respect thereto.
(b) Such Grantor shall (and shall use commercially reasonable efforts to cause
all its licensees to) (i)(1) continue to use each Trademark included in the
Material Intellectual Property in order to maintain such Trademark in full force
and effect with respect to each class of goods for which such Trademark is
currently used, free from any claim of abandonment for non-use, (2) maintain at
least the same standards of quality of products and services offered under such
Trademark as are currently maintained, (3) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (4) not adopt or use any other Trademark that is
confusingly similar or a colorable imitation of such Trademark unless Agent
shall obtain a perfected security interest in such other Trademark pursuant to
this Agreement and (ii) not do any act or omit to do any act whereby (w) any
Trademark (or any goodwill associated therewith) may become destroyed,
invalidated, impaired or harmed in any way, (x) any Patent included in the
Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, (y) any portion of the Copyrights included
in the Material Intellectual Property may become invalidated, otherwise impaired
or fall into the public domain or (z) any Trade Secret that is Material
Intellectual Property may become publicly available or otherwise unprotectable,
in each case except as could not be expected to have a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------



 



(c) Such Grantor shall notify Agent immediately if it knows that any application
or registration relating to any Material Intellectual Property may become
forfeited, misused, unenforceable, abandoned or dedicated to the public, or of
any adverse determination or development regarding the validity or
enforceability or such Grantor’s ownership of, interest in, right to use,
register, own or maintain any Material Intellectual Property (including the
institution of, or any such determination or development in, any proceeding
relating to the foregoing in any Applicable IP Office). Such Grantor shall take
all actions that are necessary or reasonably requested by Agent to maintain and
pursue each application (and to obtain the relevant registration or recordation)
and to maintain each registration and recordation included in the Material
Intellectual Property.
(d) Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including promptly bringing suit and recovering all damages therefor.
(e) To the extent necessary to perfect Agents security interest in the
Intellectual Property Collateral, such Grantor shall execute and deliver to
Agent in form and substance reasonably acceptable to Agent and suitable for
(i) filing in the Applicable IP Office the short-form intellectual property
security agreements in the form attached hereto as Annex 3 for all Copyrights,
Trademarks, Patents and IP Licenses of such Grantor and (ii) recording with the
appropriate Internet domain name registrar, a duly executed form of assignment
for all Internet Domain Names of such Grantor (together with appropriate
supporting documentation as may be requested by Agent).
5.7 Notices. Such Grantor shall promptly notify Agent in writing of its
acquisition of any interest hereafter in property with a value in excess of
$500,000 that is of a type where a security interest or lien must be or may be
registered, recorded or filed under, or notice thereof given under, any federal
statute or regulation.
5.8 Notice of Commercial Tort Claims. Such Grantor agrees that, if it shall
become aware of its acquisition of any interest in any commercial tort claim
with a expected recovery value in excess of $500,000 (whether from another
Person or because such commercial tort claim shall have come into existence),
(i) such Grantor shall, within 5 Business Days upon such acquisition, deliver to
Agent, in each case in form and substance satisfactory to Agent, a notice of the
existence and nature of such commercial tort claim and a supplement to
Schedule 1 containing a specific description of such commercial tort claim, (ii)
Section 3.1 shall apply to such commercial tort claim and (iii) such Grantor
shall execute and deliver to Agent, in each case in form and substance
satisfactory to Agent, any document, and take all other action, deemed by Agent
to be reasonably necessary or appropriate for Agent to obtain, on behalf of the
Lenders, a perfected security interest having at least the priority set forth in
Section 4.2 in all such commercial tort claims. Any supplement to Schedule 1
delivered pursuant to this Section 5.8 shall, after the receipt thereof by
Agent, become part of Schedule 1 for all purposes hereunder other than in
respect of representations and warranties made prior to the date of such
receipt.

 

15



--------------------------------------------------------------------------------



 



ARTICLE 6
REMEDIAL PROVISIONS
6.1 Code and Other Remedies.
(a) UCC Remedies. During the continuance of an Event of Default, Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any Secured Obligation, all rights and remedies of a secured party
under the UCC or any other applicable law.
(b) Disposition of Collateral. Without limiting the generality of the foregoing,
Agent may, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by Requirements
of Law) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), during the
continuance of any Event of Default (personally or through its agents or
attorneys), (i) enter upon the premises where any Collateral is located, without
any obligation to pay rent, through self-help, without judicial process, without
first obtaining a final judgment or giving any Grantor or any other Person
notice or opportunity for a hearing on Agent’s claim or action, (ii) collect,
receive, appropriate and realize upon any Collateral and (iii) sell, assign,
convey, transfer, grant option or options to purchase and deliver any Collateral
(enter into Contractual Obligations to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of any Secured Party or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Agent shall have
the right, upon any such public sale or sales and, to the extent permitted by
the UCC and other applicable Requirements of Law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption of any Grantor, which right or equity is hereby waived and
released.
(c) Management of the Collateral. Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at Agent’s request, it shall assemble
the Collateral and make it available to Agent at places that Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere, (ii) without
limiting the foregoing, Agent also has the right to require that each Grantor
store and keep any Collateral pending further action by Agent and, while any
such Collateral is so stored or kept, provide such guards and maintenance
services as shall be necessary to protect the same and to preserve and maintain
such Collateral in good condition, (iii) until Agent is able to sell, assign,
convey or transfer any Collateral, Agent shall have the right to hold or use
such Collateral to the extent that it deems appropriate for the purpose of
preserving the Collateral or its value and (iv) Agent may, if it so elects, seek
the appointment of a receiver or keeper to take possession of any Collateral and
to enforce any of Agent’s remedies (for the benefit of the Secured Parties),
with respect to such appointment without prior notice or hearing as to such
appointment. Agent shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against third parties with respect to any
Collateral while such Collateral is in the possession of Agent.

 

16



--------------------------------------------------------------------------------



 



(d) Application of Proceeds. Agent shall apply the cash proceeds of any action
taken by it pursuant to this Section 6.1, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any Collateral or in any way relating to the Collateral
or the rights of Agent and any other Secured Party hereunder, including
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Secured Obligations, as set forth in the Credit Agreement, and only after
such application and after the payment by Agent of any other amount required by
any Requirement of Law, need Agent account for the surplus, if any, to any
Grantor.
(e) Direct Obligation. Neither Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Credit Party or any other Person with respect to
the payment of the Obligations or to pursue or exhaust any right or remedy with
respect to any Collateral therefor or any direct or indirect guaranty thereof.
All of the rights and remedies of Agent and any other Secured Party under any
Loan Document shall be cumulative, may be exercised individually or concurrently
and not exclusive of any other rights or remedies provided by any Requirement of
Law. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Agent or any other Secured Party, any valuation, stay,
appraisement, extension, redemption or similar laws and any and all rights or
defenses it may have as a surety, now or hereafter existing, arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of any Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.
(f) Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for Agent to do any of the following:
(i) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by Agent to prepare any Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition;
(ii) fail to obtain Permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;
(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;
(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

 

17



--------------------------------------------------------------------------------



 



(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;
(vi) dispose of assets in wholesale rather than retail markets;
(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or
(viii) purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of any Collateral or to provide to Agent a
guaranteed return from the collection or disposition of any Collateral.
Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on Agent that would not
have been granted or imposed by this Agreement or by applicable Requirements of
Law in the absence of this Section 6.1.
(g) IP Licenses. For the purpose of enabling Agent to exercise rights and
remedies under this Section 6.1 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, convey, transfer or grant options to purchase any Collateral) at such
time as Agent shall be lawfully entitled to exercise such rights and remedies,
each Grantor hereby grants to Agent, for the benefit of the Secured Parties,
(i) an irrevocable, nonexclusive, worldwide license (exercisable without payment
of royalty or other compensation to such Grantor), including in such license the
right to sublicense, use and practice any Intellectual Property now owned or
hereafter acquired by such Grantor and access to all media in which any of the
licensed items may be recorded or stored and to all Software and programs used
for the compilation or printout thereof and (ii) an irrevocable license (without
payment of rent or other compensation to such Grantor) to use, operate and
occupy all real Property owned, operated, leased, subleased or otherwise
occupied by such Grantor; in each case only to the extent required for the Agent
to exercise its rights and remedies under this Section 6.1 or under the Credit
Agreement.

 

18



--------------------------------------------------------------------------------



 



6.2 Accounts and Payments in Respect of General Intangibles.
(a) In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by Agent at any time during the continuance of an
Event of Default, any payment of accounts or payment in respect of general
intangibles, when collected by any Grantor, shall be promptly (and, in any
event, within 2 Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to Agent, in a Cash Collateral Account,
subject to withdrawal by Agent as provided in Section 6.4. Until so turned over,
such payment shall be held by such Grantor in trust for Agent, segregated from
other funds of such Grantor. Each such deposit of proceeds of accounts and
payments in respect of general intangibles shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.
(b) At any time during the continuance of an Event of Default:
(i) each Grantor shall, upon Agent’s request, deliver to Agent all original and
other documents evidencing, and relating to, the Contractual Obligations and
transactions that gave rise to any account or any payment in respect of general
intangibles, including all original orders, invoices and shipping receipts and
notify account debtors that the accounts or general intangibles have been
collaterally assigned to Agent and that payments in respect thereof shall be
made directly to Agent;
(ii) Agent may, without notice, at any time during the continuance of an Event
of Default, limit or terminate the authority of a Grantor to collect its
accounts or amounts due under general intangibles or any thereof and, in its own
name or in the name of others, communicate with account debtors to verify with
them to Agent’s satisfaction the existence, amount and terms of any account or
amounts due under any general intangible. In addition, Agent may at any time
enforce such Grantor’s rights against such account debtors and obligors of
general intangibles to the extent permitted by law; and
(iii) each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by Agent to ensure any Internet
Domain Name is registered.
(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

19



--------------------------------------------------------------------------------



 



6.3 Pledged Collateral.
(a) Voting Rights. During the continuance of an Event of Default, upon notice by
Agent to the relevant Grantor or Grantors, Agent or its nominee may exercise
(A) any voting, consent, corporate and other right pertaining to the Pledged
Collateral at any meeting of shareholders, partners or members, as the case may
be, of the relevant issuer or issuers of Pledged Collateral or otherwise and
(B) any right of conversion, exchange and subscription and any other right,
privilege or option pertaining to the Pledged Collateral as if it were the
absolute owner thereof (including the right to exchange at its discretion any
Pledged Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as Agent may determine),
all without liability except to account for property actually received by it;
provided, however, that Agent shall have no duty to any Grantor to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.
(b) Proxies. In order to permit Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to Agent all such proxies, dividend payment orders and
other instruments as Agent may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, such Grantor hereby grants
to Agent an irrevocable proxy to vote all or any part of the Pledged Collateral
and to exercise all other rights, powers, privileges and remedies to which a
holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).
(c) Authorization of Issuers. Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to
(i) comply with any instruction received by it from Agent in writing that states
that an Event of Default is continuing and is otherwise in accordance with the
terms of this Agreement and each Grantor agrees that such issuer shall be fully
protected from Liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby or the Credit Agreement, each issuer of any
Pledged Collateral to pay any dividend or make any other payment with respect to
the Pledged Collateral directly to Agent.
6.4 Proceeds to be Turned over to and Held by Agent. Unless otherwise expressly
provided in the Credit Agreement or this Agreement, all proceeds of any
Collateral received by any Grantor hereunder in cash or Cash Equivalents shall
be held by such Grantor in trust for Agent and the other Secured Parties,
segregated from other funds of such Grantor, and shall, promptly upon receipt by
any Grantor, be turned over to Agent in the exact form received (with any
necessary endorsement). All such proceeds of Collateral and any other proceeds
of any Collateral received by Agent in cash or Cash Equivalents shall be held by
Agent in a Cash Collateral Account. All proceeds being held by Agent in a Cash
Collateral Account (or by such Grantor in trust for Agent) shall continue to be
held as collateral security for the Secured Obligations and shall not constitute
payment thereof until applied as provided in the Credit Agreement.

 

20



--------------------------------------------------------------------------------



 



6.5 Sale of Pledged Collateral.
(a) Each Grantor recognizes that Agent may be unable to effect a public sale of
any Pledged Collateral by reason of certain prohibitions contained in the
Securities Act and applicable state or foreign securities laws or otherwise or
may determine that a public sale is impracticable, not desirable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Agent shall be
under no obligation to delay a sale of any Pledged Collateral for the period of
time necessary to permit the issuer thereof to register such securities for
public sale under the Securities Act or under applicable state securities laws
even if such issuer would agree to do so.
(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to Section 6.1 and this Section 6.5 valid and
binding and in compliance with all applicable Requirements of Law. Each Grantor
further agrees that a breach of any covenant contained herein will cause
irreparable injury to Agent and other Secured Parties, that Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained herein shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defense against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement. Each Grantor waives any and all rights of
contribution or subrogation upon the sale or disposition of all or any portion
of the Pledged Collateral by Agent.
6.6 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of any Collateral are insufficient to
pay the Secured Obligations and the fees and disbursements of any attorney
employed by Agent or any other Secured Party to collect such deficiency.

 

21



--------------------------------------------------------------------------------



 



ARTICLE 7
AGENT
7.1 Agent’s Appointment as Attorney-in-Fact.
(a) Each Grantor hereby irrevocably constitutes and appoints Agent and any
Related Person thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of the Loan Documents, to take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to carry out the terms of the Loan Documents at any time
after and during the continuance of an Event of Default, and, without limiting
the generality of the foregoing, each Grantor hereby gives Agent and its Related
Persons the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any of the following when an Event of Default
shall be continuing:
(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by Agent for the purpose of collecting any such moneys due under any
account or general intangible or with respect to any other Collateral whenever
payable;
(ii) in the case of any Intellectual Property owned by or licensed to Grantors,
execute, deliver and have recorded any document that Agent may request to
evidence, effect, publicize or record Agent’s security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;
(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);
(iv) execute, in connection with any sale provided for in Section 6.1 or 6.5,
any document to effect or otherwise necessary or appropriate in relation to
evidence the sale of any Collateral; or
(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Agent or as
Agent shall direct, (B) ask or demand for, and collect and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and indorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes and, in connection therewith, give such
discharges or releases as Agent may deem appropriate, (G) assign any
Intellectual Property owned by Grantors or any IP Licenses of Grantors
throughout the world on such terms and conditions and in such manner as Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment and
(H) generally, sell, assign, convey, transfer or grant a Lien on, make any
Contractual Obligation with respect to and otherwise deal with, any Collateral
as fully and completely as though Agent were the absolute owner thereof for all
purposes and do, at Agent’s option, at any time or from time to time, all acts
and things that Agent deems necessary to protect, preserve or realize upon any
Collateral and the Secured Parties’ security interests therein and to effect the
intent of the Loan Documents, all as fully and effectively as such Grantor might
do.
(vi) If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
Contractual Obligation.

 

22



--------------------------------------------------------------------------------



 



(b) The expenses of Agent incurred in connection with actions undertaken as
provided in this Section 7.1, together with interest thereon at a rate set forth
in subsection 1.3(c) of the Credit Agreement, from the date of payment by Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to Agent on demand.
(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
7.2 Authorization to File Financing Statements. Each Grantor authorizes Agent
and its Related Persons, at any time and from time to time, to file or record
financing statements, amendments thereto, and other filing or recording
documents or instruments with respect to any Collateral in such form and in such
offices as Agent reasonably determines appropriate to perfect the security
interests of Agent under this Agreement, and such financing statements and
amendments may described the Collateral covered thereby as “all assets of the
debtor” or such other description of similar meaning. A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction. Such Grantor also hereby ratifies its authorization for Agent to
have filed any initial financing statement or amendment thereto under the UCC
(or other similar laws) in effect in any jurisdiction if filed prior to the date
hereof.
7.3 Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between Agent
and Grantors, Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no Grantor shall be under any obligation or entitlement to make any inquiry
respecting such authority.

 

23



--------------------------------------------------------------------------------



 



7.4 Duty; Obligations and Liabilities.
(a) Duty of Agent. Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as Agent deals with similar property for its own
account. The powers conferred on Agent hereunder are solely to protect Agent’s
interest in the Collateral and shall not impose any duty upon Agent to exercise
any such powers. Agent shall be accountable only for amounts that it receives as
a result of the exercise of such powers, and neither it nor any of its Related
Persons shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. In addition, Agent
shall not be liable or responsible for any loss or damage to any Collateral, or
for any diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by Agent in good faith.
(b) Obligations and Liabilities with respect to Collateral. No Secured Party and
no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on Agent hereunder shall not
impose any duty upon any other Secured Party to exercise any such powers. The
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their respective officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.
ARTICLE 8
MISCELLANEOUS
8.1 Reinstatement. Each Grantor agrees that, if any payment made by any Credit
Party or other Person and applied to the Secured Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of any Collateral are required to be returned by any Secured Party to such
Credit Party, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made. If, prior to any of the
foregoing, (a) any Lien or other Collateral securing such Grantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing or
(b) any provision of the Guaranty hereunder shall have been terminated,
cancelled or surrendered, such Lien, other Collateral or provision shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Grantor in respect of any Lien or
other Collateral securing such obligation or the amount of such payment.

 

24



--------------------------------------------------------------------------------



 



8.2 Release of Collateral.
(a) At the time provided in Section 8.10(b)(iii) of the Credit Agreement, the
Collateral shall be released from the Lien created hereby and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to Grantors. Each Grantor is hereby authorized to file
UCC amendments at such time evidencing the termination of the Liens so released.
At the request of any Grantor following any such termination, Agent shall
deliver to such Grantor any Collateral of such Grantor held by Agent hereunder
and execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.
(b) If Agent shall be directed or permitted pursuant to subsection 8.10(b) of
the Credit Agreement to release any Lien or any Collateral, such Collateral
shall be released from the Lien created hereby to the extent provided under, and
subject to the terms and conditions set forth in, subsection 8.10(b). In
connection therewith, Agent, at the request of any Grantor, shall execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such release.
(c) At the time provided in subsection 8.10(b) of the Credit Agreement and at
the request of Borrower, a Grantor shall be released from its obligations
hereunder in the event that all the Stock and Stock Equivalents of such Grantor
shall be sold to any Person that is not an Affiliate of Holdings, Borrower or
the Subsidiaries of Borrower in a transaction permitted by the Loan Documents.
In connection therewith, Agent, at the request of such Grantor, shall execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such release.
8.3 Independent Obligations. The obligations of each Grantor hereunder are
independent of and separate from the Secured Obligations and the Guaranteed
Obligations. If any Secured Obligation or Guaranteed Obligation is not paid when
due, or upon any Event of Default, Agent may, at its sole election, proceed
directly and at once, without notice, against any Grantor and any Collateral to
collect and recover the full amount of any Secured Obligation or Guaranteed
Obligation then due, without first proceeding against any other Grantor, any
other Credit Party or any other Collateral and without first joining any other
Grantor or any other Credit Party in any proceeding.
8.4 No Waiver by Course of Conduct. No Secured Party shall by any act (except by
a written instrument pursuant to Section 8.5), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.

 

25



--------------------------------------------------------------------------------



 



8.5 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 9.1 of the Credit Agreement; provided, however, that annexes to this
Agreement may be supplemented (but no existing provisions may be modified and no
Collateral may be released) through Pledge Amendments and Joinder Agreements, in
substantially the form of Annex 1 and Annex 2, respectively, in each case duly
executed by Agent and each Grantor directly affected thereby.
8.6 Additional Grantors; Additional Pledged Collateral.
(a) Joinder Agreements. If, at the option of Borrower or as required pursuant to
Section 4.13 of the Credit Agreement, Borrower shall cause any Subsidiary that
is not a Grantor to become a Grantor hereunder, such Subsidiary shall execute
and deliver to Agent a Joinder Agreement substantially in the form of Annex 2
and shall thereafter for all purposes be a party hereto and have the same
rights, benefits and obligations as a Grantor party hereto on the Closing Date.
(b) Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by Grantor in substantially the form of Annex 1 (each, a “Pledge
Amendment”). Such Grantor authorizes Agent to attach each Pledge Amendment to
this Agreement.
8.7 Notices. All notices, requests and demands to or upon Agent or any Grantor
hereunder shall be effected in the manner provided for in Section 9.2 of the
Credit Agreement; provided, however, that any such notice, request or demand to
or upon any Grantor shall be addressed to Borrower’s notice address set forth in
Section 9.2 of the Credit Agreement.
8.8 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of each Secured Party
and their successors and assigns; provided, however, that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of Agent.
8.9 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart. Delivery of
an executed signature page of this Agreement by facsimile transmission or by
Electronic Transmission shall be as effective as delivery of a manually executed
counterpart hereof.
8.10 Severability. Any provision of this Agreement being held illegal, invalid
or unenforceable in any jurisdiction shall not affect any part of such provision
not held illegal, invalid or unenforceable, any other provision of this
Agreement or any part of such provision in any other jurisdiction.

 

26



--------------------------------------------------------------------------------



 



8.11 Governing Law. This Agreement and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of New York.
8.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.
EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SECTIONS 9.18(b) AND
9.18(c) OF THE CREDIT AGREEMENT.
8.13 No Recourse. The parties hereto hereby acknowledge and agree that neither
the GP nor any director, officer, employee, limited partner or shareholder of
the Partnership or the GP shall have any liability in respect of the obligations
of the Grantors under this Agreement and the other Loan Documents by reason of
his, her or its status.
[signature pages follow]

 

27



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

            “Grantors”


RENTECH NITROGEN, LLC
      By:   /s/ Dan J. Cohrs         Name:   Dan J. Cohrs        Title:   Vice
President & Treasurer        RENTECH NITROGEN PARTNERS, L.P.
      By:   Colin M. Morris         Name:   Colin M. Morris        Title:  
Senior Vice President & General Counsel   

ACCEPTED AND AGREED
“Agent”
GENERAL ELECTRIC CAPITAL CORPORATION

         
By:
  /s/ Scott James Lorimer
 
Name: Scott James Lorimer    
 
  Title:   Duly Authorized Signatory    

[Signature Page to Guaranty and Security Agreement]

 

2



--------------------------------------------------------------------------------



 



ANNEX 1
TO
GUARANTY AND SECURITY AGREEMENT1
FORM OF PLEDGE AMENDMENT
This Pledge Amendment, dated as of_____, 20_____, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of November
[_____], 2011, by RENTECH NITROGEN, LLC (the “Borrower”), the undersigned
Grantor and the other Persons from time to time party thereto as Grantors in
favor of General Electric Capital Corporation, as Agent for the Secured Parties
referred to therein (s such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty and Security Agreement”).
Capitalized terms used herein without definition are used as defined in the
Guaranty and Security Agreement.
The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on Annex
1-A to this Pledge Amendment shall be and become part of the Collateral referred
to in the Guaranty and Security Agreement and shall secure all Obligations of
the undersigned.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.3 and 4.8 of the Guaranty and
Security Agreement is true and correct and as of the date hereof as if made on
and as of such date.

            [GRANTOR]
      By:           Name:           Title:      

 

          To be used for pledge of Additional Pledged Collateral by existing
Grantor.

 

A1-1



--------------------------------------------------------------------------------



 



Annex 1-A
PLEDGED STOCK

                                                              NUMBER OF        
                      SHARES,               CERTIFICATE             UNITS OR  
ISSUER   CLASS     NO(S).     PAR VALUE     INTERESTS  
 
                               

PLEDGED DEBT INSTRUMENTS

                                      DESCRIPTION     CERTIFICATE     FINAL    
PRINCIPAL   ISSUER   OF DEBT     NO(S).     MATURITY     AMOUNT  
 
                               

 

A1-2



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED
“Agent”
GENERAL ELECTRIC CAPITAL CORPORATION

         
By:
       
 
 
 
Name:    
 
  Title:    

 

A1-3



--------------------------------------------------------------------------------



 



ANNEX 2
TO
GUARANTY AND SECURITY AGREEMENT
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT, dated as of_____, 20_____, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of November
[_____], 2011, by RENTECH NITROGEN, LLC (the “Borrower”) and the other Persons
from time to time party thereto as Grantors in favor of the General Electric
Capital Corporation, as Agent for the Secured Parties referred to therein (s
such agreement may be amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty and Security Agreement”). Capitalized terms used
herein without definition are used as defined in the Guaranty and Security
Agreement.
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby mortgages,
pledges and hypothecates to Agent for the benefit of the Secured Parties, and
grants to Agent for the benefit of the Secured Parties a lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned and expressly assumes all obligations and
liabilities of a Grantor thereunder. The undersigned hereby agrees to be bound
as a Grantor for the purposes of the Guaranty and Security Agreement.
The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1, 2, 3, 4 and 5 to the Guaranty and Security Agreement and
Schedules 3.9, 3.16, 3.20, 3.21 and 3.22 to the Credit Agreement. By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Guaranty and Security
Agreement and that the Pledged Collateral listed on Annex 1-A to this Joinder
Amendment shall be and become part of the Collateral referred to in the Guaranty
and Security Agreement and shall secure all Secured Obligations of the
undersigned.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

 

A2-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

            [ADDITIONAL GRANTOR]
      By:           Name:           Title:      

 

A2-2



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED
[EACH GRANTOR PLEDGING
ADDITIONAL COLLATERAL]

         
By:
       
 
 
 
Name:    
 
  Title:    

“Agent”
GENERAL ELECTRIC CAPITAL CORPORATION

         
By:
       
 
 
 
Name:    
 
  Title:    

 

A2-3



--------------------------------------------------------------------------------



 



ANNEX 3
TO
GUARANTY AND SECURITY AGREEMENT
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1
THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of_____,
20_____, is made by each of the entities listed on the signature pages hereof
(each a “Grantor” and, collectively, the “Grantors”), in favor of General
Electric Capital Corporation (“GE Capital”), as agent (in such capacity,
together with its successors and permitted assigns, “Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).
RECITALS
A. Pursuant to the Credit Agreement, dated as of November [_____], 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Borrower, the other Credit Parties,
the Lenders and the L/C Issuers from time to time party thereto and GE Capital,
as Agent, the Lenders and the L/C Issuers have severally agreed to make
extensions of credit to Borrower upon the terms and subject to the conditions
set forth therein;
B. Each Grantor has agreed, pursuant to a Guaranty and Security Agreement of
even date herewith in favor of Agent (as such agreement may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
and Security Agreement”), to guarantee the Obligations (as defined in the Credit
Agreement) of Borrower; and
C. All of Grantors are party to the Guaranty and Security Agreement pursuant to
which Grantors are required to execute and deliver this [Copyright] [Patent]
[Trademark] Security Agreement;
AGREEMENT
NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to
Borrower thereunder, each Grantor hereby agrees with Agent as follows:
Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.
 

      1   Separate agreements should be executed relating to each Grantor’s
respective Copyrights, Patents, and Trademarks.

 

A3-1



--------------------------------------------------------------------------------



 



Section 2. Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to Agent for the benefit of the Secured Parties, and grants to
Agent for the benefit of the Secured Parties a Lien on and security interest in,
all of its right, title and interest in, to and under the following Collateral
of such Grantor (the “[Copyright] [Patent] [Trademark] Collateral”):
(a) [all of its Copyrights and all IP Licenses providing for Grant by or to such
Grantor of any right under any Copyright, including, without limitation, those
referred to on Schedule 1 hereto;
(b) all renewals, reversions and extensions of the foregoing; and
(c) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]
or
(d) [all of its Patents and all IP Licenses providing for Grant by or to such
Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule 1 hereto;
(e) all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and
(f) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]
or
(g) [all of its Trademarks and all IP Licenses providing for Grant by or to such
Grantor of any right under any Trademark, including, without limitation, those
referred to on Schedule 1 hereto;
(h) all renewals and extensions of the foregoing;
(i) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and
(j) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

 

A3-2



--------------------------------------------------------------------------------



 



Section 3. Guaranty and Security Agreement. The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction with the security interest granted to Agent pursuant to the
Guaranty and Security Agreement and each Grantor hereby acknowledges and agrees
that the rights and remedies of Agent with respect to the security interest in
the [Copyright] [Patent] [Trademark] Collateral made and granted hereby are more
fully set forth in the Guaranty and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein.
Section 4. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their [Copyrights] [Patents]
[Trademarks] and IP Licenses subject to a security interest hereunder.
Section 5. Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.
Section 6. Governing Law. This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.
[signature pages follow]

 

A3-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

            Very truly yours,

“Grantor”

[GRANTOR]
      By:           Name:           Title:      

ACCEPTED AND AGREED
“Agent”
GENERAL ELECTRIC CAPITAL CORPORATION

         
By:
       
 
 
 
Name:    
 
  Title:    

[signature page to [copyright] [patent] [trademark] security agreement]

 

A3-4



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT OF GRANTOR

                 
State of
                                                              )          
 
  )   ss.     
County of
                                                              )          

On this _____ day of ____ _____, 20_____ before me personally appeared _____,
proved to me on the basis of satisfactory evidence to be the person who executed
the foregoing instrument on behalf of _____, who being by me duly sworn did
depose and say that he is an authorized officer of said corporation, that the
said instrument was signed on behalf of said corporation as authorized by its
Board of Directors and that he acknowledged said instrument to be the free act
and deed of said corporation.

         
 
 
 
Notary Public    

[acknowledgement of grantor for [copyright] [patent] [trademark] security
agreement]

 

A3-5



--------------------------------------------------------------------------------



 



SCHEDULE I
TO
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT
[Copyright] [Patent] [Trademark] Registrations

1.   REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

      [Include Registration Number and Date]

2.   [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

      [Include Application Number and Date]

3.   IP LICENSES

      [Include complete legal description of agreement (name of agreement,
parties and date)]

 

